STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JOHN    SEIBEL,              INDIVIDUALLY,                                                        NO.        2022       CW        0393
AND    ON        BEHALF       OF,       HIS       MINOR
CHILD,           REX       SEIBEL,          AND
MALEAH           FLANAGAN


VERSUS


CATHY        HOLMES,          JOE       HARTEAU,
ESURANCE              PROPERTY         AND
CASUALTY              INSURANCE             COMPANY,
AARON        MUNRO,          USAA       CASUALTY

INSURANCE              COMPANY          AND       XYZ
                                                                                                        JULY           5,     2022

INSURANCE              COMPANY




In    Re:              John       Seibel,          individually,                   and     on    behalf       of,       his       minor
                       child,          Rex        Seibel,             and    Maleah        Flanagan,              applying             for

                       supervisory                  writs,             22nd         Judicial            District                  Court,

                       Parish          of    St.       Tammany,         No.        2021- 11694.




BEFORE:                McCLENDON,                ZANIER,         AND    HESTER,          JJ.



        WRIT           GRANTED          WITH           ORDER.          The     district           court'      s    January             19,
2022        judgment              is    a        final,          appealable           judgment.               See           La.     Code
Civ.        P.     art.       1915( A).            Thus,         the        writ    application              is    granted             for
the     limited               purpose             of       remanding          this       matter         to        the       district
court            with       instructions                   to    grant        an     appeal       to    the        plaintiffs,

John        Seibel,           individually                  and       on behalf of his minor                           child,          Rex
Seibel,           and       Maleah          Flanagan,             pursuant          to     the    notice          of    intent           to

apply            for       supervisory             writs.              See     In     re    Howard,          541        So. 2d         195

 La.        1989)(         per    curiam).             In       the    event       the     relators          seek       to        appeal
the     district              court'         s     judgment,            they        shall        submit       an        order          for

appeal           to     the      district              court      within       fifteen           days    of       this        court' s
order.                Additionally,                    a    copy       of     this       court'    s    order           is        to     be
included              in    the    appellate               record.


                                                                      PMC
                                                                      WIL

                                                                      CHH




COURT        OF       APPEAL,          FIRST       CIRCUIT




       DEPUTY              CLERK       OF    COURT
                  FOR       THE     COURT